DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.SC. 102(a)(1) as being anticipated by Ryu et al. (hereinafter “Ryu” US 2015 / 0341901).

As pertaining to Claim 1, Ryu discloses (see Fig. 6 in combination with Fig. 10 and Fig. 8) a glasses-type wearable information device (see (120-1) in Fig. 10 corresponding to a wearable device), comprising:
at least one memory storing instructions (see processing functions (610, 620, 630) in Fig. 6 which implicitly comprise routines stored in memory; also note that the processor (610), notification providing unit (620), and communication unit (630) are all mislabeled in Fig. 6); and 
at least one processor (again, see (610) in Fig. 6) executing the instructions (see Para. [0171]-[0173]) causing the glasses-type wearable information device (120-1) to (see Fig. 8): 
perform, in a case where the glasses-type wearable information device (120-1) is being worn by a user and is in use (see path (S802, S806, S810) in Fig. 8) when a notification is issued from an application, display control to project a video (i.e., display information) regarding the notification into a field of vision of the user (see (S812) in Fig. 8 for (120-1) in Fig. 10), and 
transfer, in a case where the glasses-type wearable information device (120-1) is not being worn by the user and is not in use (see path (S802, S806, S808) in Fig. 8 for a case in which (120-1) is not being worn and is therefore not in use, but another wearable device (see (120-2) in Fig. 10) is being worn by the user) when the notification is issued from the application, the notification to another wearable terminal (i.e., see (S808) for (120-2) in Fig. 10 corresponding to another wearable terminal) in cooperation with the glasses-type wearable information device (120-1), 
wherein, in a case where the notification is transferred because the glasses-type wearable information device (120-1) is not being worm by the user and is not in use (again, see path (S802, S806, S808) in Fig. 8) when the notification is issued from the application, display control for the video (i.e., display information) regarding the notification is not performed (i.e., display of information is not performed in the glasses-type wearable information device (120-1); see Page 6, Para. [0156]; and Page 8, Para. [0190]-[0194], [0197]-[0199], and [0201]).

As pertaining to Claim 2, Ryu discloses (see Fig. 10 and Fig. 8) that, in a case where the glasses-type wearable information device (120-1) is being worn by the user (see (S802, S806) in Fig. 8) and an operation mode of the glasses-type wearable information device (120-1) is a predetermined mode (i.e., a non-use mode; see (S810)), the display control for the video (i.e., display information) regarding the notification is not performed (see (S814) in Fig. 8; i.e., display of information is not performed in the glasses-type wearable information device (120-1)), and 
wherein, in a case where the glasses-type wearable information device (120-1) is being worn by the user (again, see (S802, S806) in Fig. 8) and the operation mode of the glasses-type wearable information device (120-1) is not the predetermined mode (i.e., not the non-use mode; see (S810)), the display control to project the video (i.e., display information) regarding the notification into the field of vision of the user is performed (see (S812); and again, see Page 8, Para. [0190]-[0194]).

As pertaining to Claim 3, Ryu discloses (see Fig. 10 and Fig. 8) that a transition from another mode (i.e., a use mode) as the operation mode to the predetermined mode (i.e., the non-use mode) is performed in accordance with an instruction from the user (i.e., a user action) or automatically, and
wherein the predetermined mode (i.e., the non-use mode) is used for restricting at least one of a plurality of functions (i.e., display functions, etc.) of applications which include an application installed in the glasses-type wearable information device (see (120-1; and again, see Page 8, Para. [0190]-[0194], [0197]-[0199]).

As pertaining to Claim 4, Ryu discloses (see Fig. 12, for example) that the operation mode serving as the predetermined mode (i.e., the non-use mode) is set by the user via a setting screen provided by the glasses-type wearable information device (see Page 9, Para. [0208]-[0211], for example).

As pertaining to Claim 5, Ryu discloses (see Fig. 8 in combination with Fig. 47 and Fig. 48) that, in a case where the display control to project the video (i.e., display information) regarding the notification into the field of vision of the user is performed (see (S812) in Fig. 8 for (120-1) in Fig. 10) when the glasses-type wearable information device (120-1) is being worn by the user and is in use (see path (S802, S806, S810) in Fig. 8), the notification is transferred to the other wearable terminal (i.e., see (120-2) in Fig. 10 corresponding to another wearable terminal; and see (S4702) in Fig. 47 and see (120-1) and (120-2) in Fig. 48) in cooperation with the glasses-type wearable information device (see (120-1); and see Page 8, Para. [0190]-[0194] in combination with Page 16 through Page 17, Para. [0354]-[0357]; and note that the notification can be sent to both of wearable information device (120-1) and wearable terminal (120-2) when the glasses-type wearable information device (120-1) is being worn by the user and is in use).

As pertaining to Claim 6, Ryu discloses (see Fig. 8, Fig. 9, and Fig. 10) that a setting of whether to transfer a notification to the other wearable terminal (see (120-2) in Fig. 10) in cooperation with the glasses-type wearable information device (120-1) is made by the user via a setting screen (i.e., an input to determine that the glasses-type wearable information device (120-1) is in use; see (S810) in Fig. 8) provided by the glasses-type wearable information device (120-1), and
wherein, in a case where the setting of whether to transfer the notification to the other wearable terminal is valid (see (S810) and (S814)), the notification is transferred (see (S814); and see Page 8, Para. [0192]-[0193] and [0198]; and Page 9, Para. [0208]).

As pertaining to Claim 7, Ryu discloses (see Fig. 10 and Fig. 8; and see Fig. 61) that the application is at least one of an application installed in the glasses-type wearable information device (120-1) or an application that cooperates with the glasses-type wearable information device (120-1) via a network (see Page 7, Para. [0172]-[0173]; and see Page 20, Para. [0414]-[0416]).

As pertaining to Claim 8, Ryu discloses (see Fig. 10, Fig. 5, and Fig. 61) that the glasses-type wearable information device (120-1) is connected to the Internet via a mobile network that is connected to the glasses-type wearable information device (120-1) using a build-in module or a mobile router (see Page 5, Para. [0143]; Page 6, Para. [0154]-[0156]; and Page 20, Para. [0414]-[0416]).

As pertaining to Claim 9, Ryu discloses (see Fig. 10) a function for a voice call (see Page 5, Para. [0143] and Page 6, Para. [0156]).

As pertaining to Claim 10, Ryu discloses (see Fig. 6 in combination with Fig. 10 and Fig. 8) a method in a glasses-type wearable information device (see (120-1) in Fig. 10 corresponding to a wearable device), the method comprising (see Para. [0171]-[0173]; and see Fig. 8): 
performing, in a case where the glasses-type wearable information device (120-1) is being worn by a user and is in use (see path (S802, S806, S810) in Fig. 8) when a notification is issued from an application, display control to project a video (i.e., display information) regarding the notification into a field of vision of the user (see (S812) in Fig. 8 for (120-1) in Fig. 10), and 
transferring, in a case where the glasses-type wearable information device (120-1) is not being worn by the user and is not in use (see path (S802, S806, S808) in Fig. 8 for a case in which (120-1) is not being worn and is therefore not in use, but another wearable device (see (120-2) in Fig. 10) is being worn by the user) when the notification is issued from the application, the notification to another wearable terminal (i.e., see (S808) for (120-2) in Fig. 10 corresponding to another wearable terminal) in cooperation with the glasses-type wearable information device (120-1), 
wherein, in a case where the notification is transferred because the glasses-type wearable information device (120-1) is not being worm by the user and is not in use (again, see path (S802, S806, S808) in Fig. 8) when the notification is issued from the application, display control for the video (i.e., display information) regarding the notification is not performed (i.e., display of information is not performed in the glasses-type wearable information device (120-1); see Page 6, Para. [0156]; and Page 8, Para. [0190]-[0194], [0197]-[0199], and [0201]).

As pertaining to Claim 11, Ryu discloses (see Fig. 6 in combination with Fig. 10 and Fig. 8) a non-transitory computer-readable storage medium having computer executable instructions stored thereon (see (610, 620, 630) in Fig. 6; note that the processor (610), notification providing unit (620), and communication unit (630) are all mislabeled in Fig. 6; and see Para. [0171]-[0173]), wherein the instructions cause a computer as a glasses-type wearable information device (120-1) to (see Fig. 8): 
perform, in a case where the glasses-type wearable information device (120-1) is being worn by a user and is in use (see path (S802, S806, S810) in Fig. 8) when a notification is issued from an application, display control to project a video (i.e., display information) regarding the notification into a field of vision of the user (see (S812) in Fig. 8 for (120-1) in Fig. 10), and 
transfer, in a case where the glasses-type wearable information device (120-1) is not being worn by the user and is not in use (see path (S802, S806, S808) in Fig. 8 for a case in which (120-1) is not being worn and is therefore not in use, but another wearable device (see (120-2) in Fig. 10) is being worn by the user) when the notification is issued from the application, the notification to another wearable terminal (i.e., see (S808) for (120-2) in Fig. 10 corresponding to another wearable terminal) in cooperation with the glasses-type wearable information device (120-1), 
wherein, in a case where the notification is transferred because the glasses-type wearable information device (120-1) is not being worm by the user and is not in use (again, see path (S802, S806, S808) in Fig. 8) when the notification is issued from the application, display control for the video (i.e., display information) regarding the notification is not performed (i.e., display of information is not performed in the glasses-type wearable information device (120-1); see Page 6, Para. [0156]; and Page 8, Para. [0190]-[0194], [0197]-[0199], and [0201]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622